Citation Nr: 0206292	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-45 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) in 
excess of 30 percent.

2.  Entitlement to an initial compensable disability rating 
for a service-connected shell fragment wound of the right 
thigh.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1995 and July 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  A hearing was held at the RO before 
a VA hearing officer in January 1997.

In the December 1995 rating decision, the RO granted service 
connection for a shell fragment wound to the right thigh and 
assigned an initial noncompensable rating.  The veteran 
appealed the assignment of the noncompensable rating to the 
Board, alleging that a higher rating should have been 
assigned.

In the July 1996 rating decision, the RO granted service 
connection for PTSD and assigned an initial rating of 10 
percent for that disability.  The veteran appealed the 
assignment of the 10 percent rating to the Board, alleging 
that a higher rating should have been assigned.

In April 1998, the Board granted an increased rating to 30 
percent rating for PTSD and denied an initial compensable 
rating for the shell fragment wound of the right thigh.  In 
implementing the Board's decision concerning PTSD, the RO, in 
a May 1998 rating decision, assigned an effective date for 
the 30 percent rating back to the date of the claim for 
service connection, thereby effectively awarding an initial 
rating of 30 percent as opposed to a "staged" rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that, 
where the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found).
The veteran appealed the Board's April 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by order dated in March 1999, vacated the Board's 
decision and remanded the case to the Board for additional 
development of the evidence and readjudication.  In November 
1999, the Board remanded the case to the RO for further 
development of the evidence pursuant to the Court's order.

On remand, the RO continued the original rating of 30 percent 
for the PTSD and the original noncompensable rating for the 
shell fragment wound to the right thigh.  The case was 
transferred to the Board in May 2002 for a decision.

While the case was on remand, the Veteran's Claims Assistance 
Act of 2000 (VCAA) was enacted in November 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law clarified the 
obligations of VA with respect to the duty to assist 
claimants.  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet final as of that date 
because of an appeal filed which abated the finality of the 
decision appealed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed.Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (noting that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The outpatient treatment records noted 
by the parties in the March 1999 joint motion for remand were 
submitted by the veteran's attorney in March 2000 and are in 
the claims file.  Additional VA treatment records dated to 
April 2001 were also obtained by the RO.  VA examinations 
pertinent to the claims on appeal were conducted on remand, 
and the reports of those examinations are in the claims file.  
In June 1999, the Board notified the veteran's attorney of 
the opportunity to submit additional evidence and argument in 
support of the claims.  In February 2000, the veteran and his 
attorney were notified by the RO of the opportunity to submit 
additional evidence, and the RO offered to assist the veteran 
in obtaining private medical records of treatment, if any.  
In April 2001, the RO notified the veteran by letter, with a 
copy sent to his attorney, of the enactment of the VCAA.  
There is no further evidence to obtain in this case, and no 
further notice to be given to the appellant.  Accordingly, 
the Board concludes that the appellant will not be prejudiced 
by the Board's review of his claim on appeal because all due 
process and duty to assist requirements have been met.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); see Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


FINDINGS OF FACT

1.  Prior to May 11, 2000, PTSD was manifested for the most 
part by chronic sleep disturbance which was alleviated by 
medication when the veteran was compliant with medication; by 
a euthymic mood with a broad and congruent affect; by good 
judgment; by occasional mild depression and anxiety; and by 
designations on the Global Assessment of Functioning (GAF) 
Scale ranging from 60 to 70 for some mild symptoms.

2.  On and subsequent to May 11, 2000, PTSD was manifested 
for the most part by the same symptoms noted under the 
Finding of Fact above in addition to impairment of memory and 
abstract thinking and findings of anxiety associated with the 
veteran's mood, possibly indicative of a disturbance of mood.
3.  The shell fragment wound to the right thigh is manifested 
by history, shown on a record from the office of the Surgeon 
General (SGO), Department of the Army, of a penetrating wound 
which required treatment in a hospital or infirmary for 20 to 
29 days in 1953, followed by return to full duty status, and 
objective findings currently of a well-healed, two inch scar 
over the medial aspect of the right mid-thigh region and a 
mild fascial defect.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met; the criteria for a 
"staged" rating of 50 percent, but not higher, for PTSD, 
effective May 11, 2000, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); Fenderson, 12 
Vet. App. at 126.

2.  The criteria for an initial rating of 10 percent, but not 
higher, for a shell fragment wound of the right thigh have 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5314 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws Pertinent to Appeals of Original Ratings.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a "distinction between an original rating 
and a claim for an increased rating . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (emphasis in original).  
This distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 
7 Vet. App. at 58.  Instead, the evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection should be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

PTSD.

DD Form 214 shows that the veteran served in combat in Korea 
during the Korean Conflict and received the Purple Heart and 
Combat Infantryman Badge.

In a statement received by the RO on April 11, 1996, the 
veteran claimed service connection for PTSD.  In a July 1996 
rating decision, the RO granted service connection for PTSD 
and assigned a 10 percent disability rating for that 
disorder.  The veteran appealed the assignment of the 10 
percent original or initial disability rating to the Board.

The RO assigned the initial 10 percent rating in July 1996 
under criteria for the evaluation of mental disorders in the 
VA Schedule for Rating Disabilities that were subsequently 
revised during the course of this appeal and made effective 
November 7, 1996.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 38 C.F.R. § 4.132 (2001).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.  Karnas, 1 Vet. App. 
at 312-13.  Which version of the rating criteria for 
evaluating mental disorders -- the old or the new -- is the 
more favorable version is a determination that the Board must 
make depending on the facts of each case.  VAOPGCPREC 11-97 
at para. 2 (Mar. 25, 1997).  The purpose in amending or 
revising the rating criteria for mental disorders "was to 
remove terminology in former 38 C.F.R. § 4.132, which was 
considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders."  Id. at para. 3, citing 60 Fed. Reg. 
54,825, 54,829 (1995).

In this case, the Board will consider the appeal of the 
initial rating under both versions of the rating criteria.  
The RO has considered the matter under both versions, and the 
veteran was provided notice of both versions, the old 
criteria in the August 1996 statement of the case and the new 
criteria in the May 1997 supplemental statement of the case.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review under both versions of the 
rating criteria because the Board is not considering a matter 
not considered by the RO in the first instance and the 
veteran's due process rights requiring notification of both 
versions of the criteria have been met.  Id. at para. 5; 
Bernard, 4 Vet. App. at 393-94; Karnas, 1 Vet. App. at 
312-13.  Because the later criteria were made effective 
November 7, 1996, these criteria are not applicable to 
consideration of a rating prior to that date.

As noted in the Introduction, the Board granted an increased 
rating to 30 percent for PTSD in April 1998, and in 
implementing the Board's decision, the RO assigned an 
effective date for the 30 percent rating back to the date of 
receipt of the claim for service connection, thereby 
effectively awarding an initial rating of 30 percent as 
opposed to a "staged" rating.  See Fenderson, 12 Vet. App. 
at 126.  According, the issue now before the Board is 
entitlement to an initial disability rating for PTSD in 
excess of 30 percent.

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 30 percent rating 
was assigned for "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability , flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation.  A 
70 percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. § 
4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

The term "definite" in the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2001).

The revised criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In this case, the evidence pertaining to PTSD is as follows:

A June 1996 VA PTSD examination, the veteran's testimony at 
the January 1997 personal hearing, and a few VA outpatient 
treatment notes dated January 1997, showed that PTSD was 
manifested by sleep disturbances for which medication had 
been prescribed; by moderately marked startle reaction at 
sudden noise; by infrequent flashbacks which occurred about 
once a year; by troubling intrusive thoughts about once every 
three to six months or so; by very few depressive traits of 
an extremely mild nature; by memory loss for experiences 
during service in Korea; and by a designation on the Global 
Assessment of Functioning (GAF) Scale of 61.  A GAF 
designation of 61 is at the lowest end of a range from 61 to 
70 that is designated for some mild symptoms; the range from 
51 to 60 is for moderate symptoms.  Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

On the June 1996 VA PTSD examination, the veteran was neatly 
dressed, friendly, and talkative.  His speech was spontaneous 
and he did not appear depressed.  He was married in 1952 and 
his marriage was a good marriage.  He was noted to have two 
grown sons with whom he was on good terms, although January 
1997 VA outpatient reports reflected that one son's financial 
problems were stressful for the veteran.  The June 1996 
examiner noted that the veteran's depressive traits were 
extremely mild and "just about barely fit[] the criteria for 
that diagnostic entity."  The examiner noted amnesia for a 
considerable number of experiences involving long-term 
memory.

On a mental status evaluation on a VA outpatient report dated 
in January 1997, the veteran was alert and cooperative.  He 
was casually dressed.  Motor activity was normal.  Mood, sad; 
affect, appropriate.  Thought form and content was relevant, 
goal-directed and coherent.  There were no hallucinations or 
delusions.  There was no homicidal or suicidal ideation.  
Reliability, insight, and judgment appeared adequate.  Other 
mental status evaluations conducted that same month, as shown 
in the outpatient records, reflected that motor activity was 
agitated and mood, anxious.

A February 1997 outpatient report showed that the veteran's 
sleep was a little better but still impaired and he was 
nervous in the daytime.  In May 1997, it was noted that the 
veteran continued to experience PTSD symptoms with autonomous 
hyperarousal and depression.  There was no suicidal or 
violent ideation or intention.  Psychomotor activity was 
anxious; affect, flat.

In August 1997, the veteran stated his medication was working 
fine and he was feeling better since his last visit.  He was 
sleeping well, without nightmares.  He was alert, oriented in 
all spheres, and cooperative.  His speech was logical, 
coherent and goal-directed.  He denied homicidal and suicidal 
ideation.  There was no evidence of delusions or 
hallucinations.

In October 1997, the veteran reported that he was down and 
depressed because of recurring dreams of being chased and 
falling.  He was alert, oriented, and cooperative.  Speech 
was within normal limits.  Recent and remote memory was 
intact.  There was no homicidal or suicidal ideation.  
Judgment and insight were good.  There was no evidence of 
delusions or hallucinations.

Outpatient reports dated in December 1997, and January, 
February, and March 1998 reflected findings similar to those 
shown in October 1997.  In June 1998, there were no appetite 
or sleep problems or fatigue.  The veteran denied nightmares 
or dreams associated with trauma.  He was alert and oriented 
times four, cooperative.  Speech was normal; affect, broad; 
mood, euthymic.  There was no homicidal or suicidal ideation.  
Judgment and insight were fair.  There was no evidence of 
delusions or hallucinations.

In November 1998, the veteran denied recent nightmares.  His 
affect was broad; mood, euthymic and pleasant.  Speech was 
normal.  There was no homicidal or suicidal ideation.  There 
was no evidence of auditory or visual hallucinations.  The 
examiner noted a GAF designation of 70 for some mild 
symptoms.

In April 1999, the veteran expressed some concern about one 
of his sons but reported a supported relationship with his 
wife and his other son.  He stayed active fishing and doing 
things around his home.  There was no significant distress at 
this time.  The veteran was alert and oriented times four.  
His speech was clear and coherent without evidence of a 
thought disturbance.  His mood was euthymic.  Affect was 
congruent and goal directed.  Judgment was good.  The GAF 
designation was 70 for some mild symptoms.

In June 1999, the veteran reported having dreams of war 
lately and being unable to return to sleep.  The examiner 
noted that there were no changes in his mental status.

In August 1999, the veteran reported that he was doing 
reasonably well without anxiety or depression.  He slept 
fairly well without snoring since a doctor had prescribed 
medication.  He had taken no psychotropic medication for more 
than a year.  On mental status evaluation, the veteran was 
pleasant, alert, oriented, casually groomed and dressed.  
Speech and motor were normal.  Affect was blunted; mood, 
euthymic.  There were no hallucinations, delusions, or 
paranoia.  Thoughts were coherent.  He had good insight and 
judgment.  There was no active suicidal or violent ideation, 
plans, or intentions.  The GAF designation was 60 for 
moderate symptoms.

In September 1999, the veteran reported that his nightmares 
had decreased since his last visit.  He stated that 
medication for the sleep disturbance had been effective.  
Caring for his sick wife was stressful at times, but he 
seemed to have family support and to be coping fairly well.  
His mood was euthymic and affect congruent.  The GAF 
designation was 55 for moderate symptoms.

In November 1999, the veteran had no specific complaints 
other than insomnia.  He admitted taking his medication 
sporadically and was encouraged to be more compliant.  Mental 
status evaluation reflected an euthymic mood and matching 
affect.  He denied homicidal and suicidal ideation.  There 
was no evidence of psychosis or a thought disorder.  He was 
quite talkative about his marriage and family and was 
positive about the upcoming holidays.  The GAF designation 
was 60 to 65 for mild symptoms.

In January 2000, the veteran reported continuing to have 
distressing nightmares.  Mental status evaluation reflected a 
mildly depressed mood and congruent affect.  He denied 
homicidal and suicidal ideation.  There was no evidence of 
psychosis or a thought disorder. 

In March 2000, the veteran reported moderate difficulty with 
sleep and nightmares secondary to trauma.  He had been busy 
with caretaking activities for his sick wife.  He reported 
limited social activities outside the home and was 
responsible for most of the domestic chores which allowed him 
to stay busy.  He stated that he was doing relatively well 
and looked forward to his wife's recovery.  The veteran was 
friendly and had a pleasant affect which was congruent with 
his mood.  The GAF designation was 60, for moderate symptoms.

In April 2000, the veteran reported increased difficulty with 
sleep, awaking from nightmares and being unable to get back 
to sleep.  He reported taking his medication when he had 
difficult nights, but he did not like to take it all the 
time.  The veteran was alert and oriented.  He was pleasant, 
appeared to be in a good mood, was charming and socially 
appropriate.  His speech was fluent, there was no indication 
of psychotic process.  There was no homicidal or suicidal 
ideation.  The GAF was 65 for some mild symptoms.

On a May 2000 VA PTSD examination, the veteran reported that 
he received treatment at the VA Mental Health Clinic and that 
sometimes he went twice a week and other times after a month.  
The veteran stated that he was on medication and he thought 
the results were pretty good.  The veteran reported having 
worked for 32 years until his retirement in 1992.  Recently, 
he had been the caretaker for his wife because of changes in 
her health.  He stated that he took care of everything in the 
home except for the finances.  (The examiner explained that 
the veteran was competent to handle his financial affairs but 
chose to have his wife do it.)  The veteran expressed no 
serious discomfort in being around other people or in going 
out on errands.  He and his wife attended church regularly 
and frequently eat out after church.  His social life was 
largely at the church.  The veteran maintained a relationship 
with his two sons.

On Mental Status Evaluation, the veteran related pleasantly 
to the examiner, sometimes showing a brief social laugh.  The 
veteran was alert, rational, and able to communicate.  There 
were no abnormalities of speech, which was coherent, 
relevant, and proceeded to goals.  The examiner noted that 
there appeared to be a problem with memory.  He also was 
impaired in concentration.  The examiner noted that the 
veteran was able to recall only one of three words after a 
brief distraction and, more seriously, added an incorrect 
word, showing some trend toward confusion and perseveration.  
He did not perform well on other tests of memory and 
concentration.  The veteran's mood was euthymic, and he 
stated that he was always in a pretty good mood.  There were 
no impulses toward suicide or hurting others.  His affect was 
appropriate but constricted, as was his lifestyle.  He was 
extremely concrete in interpreting proverbs.  There was a 
marked loss in the capacity for abstract thinking.  The GAF 
designation was 62 which the examiner noted was based on 
moderate symptoms, like some sleep disturbance, but generally 
functioning pretty well and has some meaningful personal 
relationships.  See also Quick Reference at 46-47 (noting 
that 62 would designate some "mild" symptoms).

VA outpatient records following the PTSD examination are 
dated in May, July, August, October, and November 2000, and 
January and April 2001.  The examiners did not mention 
difficulty with memory, concentration, or abstract thinking, 
as were shown on the May 2000 examination.  However, they 
tended to describe more anxiety associated with the veteran's 
mood than was described by examiners prior to the May 2000 
examination.  The GAF designation ranged between 55 and 70, 
or moderate to mild symptoms.

The evidence noted above does not indicate that the degree of 
disability resulting from PTSD has ever approached that 
contemplated by the 70 percent or 100 percent evaluations 
under either the old or new rating criteria for evaluating 
mental disorders.  There is simply no evidence that the 
veteran's ability to maintain effective or favorable 
relationships has ever been "severely" impaired or that 
psychoneurotic symptoms were ever of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment such as required for a 70 
percent rating under the old criteria.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Moreover, there is no evidence 
of the kind of severe symptoms contemplated by the criteria 
for a 70 percent rating under the new version of the rating 
criteria or for a 100 percent rating under either the old or 
the new versions of the criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

For example, the evidence does not reflect an occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.  Rather, the evidence had consistently ruled 
out homicidal and suicidal ideation and other impulses to 
violence and has consistently shown that his speech was 
normal, coherent, logical, and goal-directed; that he 
possessed the ability to function independently and 
effectively by taking responsibility for most domestic chores 
while caring for his sick wife; that he had no difficulty 
with impulse control; that he was alert and oriented in 
spheres; that he was clean and well-groomed; and that he was 
able to cope with the stressful illness of his wife.

Moreover, no evidence reflects that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Instead, 
the evidence shows that the veteran has a social life 
centered in the church which he and his wife attend.  The 
evidence does not show gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or that the veteran was 
demonstrably unable to obtain or retain employment as a 
result of his PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Similarly, the evidence consistently and 
specifically ruled out the kinds of symptoms contemplated for 
a 100 percent rating under the new rating criteria, such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  From the evidence 
dated contemporaneous to the veteran's April 1996 claim for 
service connection for PTSD to the evidence dated as late as 
April 2001, the kinds of profound, totally incapacitating 
psychotic symptoms depicted by the old and new rating 
criteria for a 100 percent rating have never been shown to be 
present in this case.  Therefore, the Board concludes that 
neither an initial nor a "staged" rating of 70 or 100 
percent is warranted in this case.  Fenderson, 12 Vet. App. 
at 126.

Instead, the issue in the case is whether the degree of 
impairment shown by the evidence is appropriately rated as 30 
percent disabling or whether it more nearly approximates that 
level of impairment contemplated by the 50 percent rating 
under either the old or the new rating criteria.  Concerning 
this, the Board notes that, with regard to the new criteria, 
most of the veteran's symptoms have comported generally with 
the criteria noted for the 30 percent rating.  These criteria 
account for his chronic sleep impairment, mild memory loss, 
and anxiety.  Moreover, although the veteran's mood has been 
generally described as good and euthymic, the 30 percent 
criteria contemplate a depressed mood.  In addition, the 
evidence over the years reflects an absence of most of the 
symptoms associated with the 50 percent rating, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The GAF 
designations have also been, for the most part, more 
consistent with the 30 percent rating criteria -- "generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal" -- than with the 50 percent 
criteria.  

However, the Board notes that, on the May 2000 PTSD 
examination, the examiner particularly noted problems with 
memory, concentration, and abstract thinking.  He described 
the veteran's performance on some of the tests for memory and 
concentration as "showing some trend toward confusion and 
perseveration" and indicated that this was a more serious 
difficulty with memory than simply not being able to recall 
words after a distraction.  Moreover, the examiner described 
the veteran's performance on tests for abstract thinking as 
"extremely" concrete and described the diminished capacity 
for abstract thinking as a "marked loss".  In addition to 
these findings, the examiner noted that the veteran's affect 
was "constricted" or limited, a finding which stands in 
contrast to the many reports in previous years of a broad 
affect or an affect congruent with a pleasant and euthymic 
mood.  The Board notes, too, that some of the outpatient 
treatment notes subsequent to the May 2000 examination report 
reflected more anxiety associated with the veteran's mood, 
even though he is apparently a very pleasant person.  For 
example, the examiner in August 2000 described "a pleasant 
but somewhat anxious mood".  In addition, the reports 
depicted certain behaviors associated with anxiety, which had 
not been described prior to the May 2000 examination report, 
such as picking at an arm bandage, leg brace, and 
fingernails; having difficulty sitting still; and fidgeting 
throughout the session.

The Board concludes that, although not all the symptoms 
described in the rating criteria for the 50 percent rating 
have been shown to be present, the findings on the May 2000 
PTSD examination of difficulties with memory, concentration, 
and abstract thinking do comport with criteria such as 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); and impaired 
abstract thinking.  Moreover, although the 30 percent rating 
criteria account for a depressed mood and for anxiety, the 
findings of examiners subsequent to the May 2000 examination 
of more anxiety associated with the veteran's mood may 
indicate a "disturbance of mood", such as that described in 
the criteria for a 50 percent rating, in this veteran whose 
mood was described for the most part prior to May 2000 as 
pleasant, friendly, euthymic, and good.

Concerning this latter point, the Board notes that VA 
regulations caution adjudicators not to "underevaluate the 
emotionally sick veteran with a good work record".  
38 C.F.R. § 4.130 (2001).  Although the evidence in this case 
reflects that the veteran is of retirement age and is no 
longer working, he has been shown to be able to take 
responsibility for domestic chores and withstand the stress 
of caring for his sick wife.  The Board concludes that it 
would be consistent with section 4.130 in this case not to 
err by underevaluating this veteran, who is attentive to the 
symptoms of his service-connected mental disorder by seeking 
treatment for them, as shown by his consistent participation 
over the years in the mental health services afforded by VA.  
Moreover, section 4.7 of VA regulations provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7.  In light of these 
regulations, the Board concludes that that evidence beginning 
with the PTSD examination conducted on May 11, 2000, depicts 
symptoms which more nearly approximate the degree of 
disability contemplated by the new version of the rating 
criteria for the 50 percent rating.

Prior to the May 11, 2000, PTSD examination, the evidence 
depicts a degree of disability appropriately rated as 30 
percent disabling both under the old and the new rating 
criteria.  In regard to the old criteria, the 30 percent 
rating contemplated a "definite" social and industrial 
impairment, meaning one that was moderately large in degree 
and more than moderate but less than rather large.  
VAOPGCPREC 9-93.  The evidence prior to May 11, 2000, 
depicted GAF designations ranging consistently from 60 to 70 
for mild symptoms; mood described for the most part as broad 
and euthymic with a congruent affect; and findings of insight 
and judgment as fair to good -- this evidence is consistent 
with an impairment that was moderately large in degree and 
more than moderate but less than rather large and did not 
more nearly approximate a "considerable" degree of 
impairment contemplated by the rating criteria for a 50 
percent rating.  Moreover, as noted above, regarding the new 
criteria, evidence prior to the May 11, 2000, PTSD 
examination did not depict a degree of impairment more nearly 
approximating the criteria for the 50 percent rating.

Accordingly, the Board concludes, for the reasons noted 
above, that the criteria for an initial rating in excess of 
30 percent for service-connected PTSD have not been met.  
However, the evidence beginning with the May 11, 2000, VA 
PTSD examination does show that an increase in the degree of 
impairment resulting from PTSD did occur during the course of 
the appeal of the initial rating, and therefore, a "staged" 
rating may be assigned in this case.  Fenderson, 12 Vet. App. 
at 126.  Accordingly, the Board concludes that a rating of 50 
percent, but not higher, may be assigned from May 11, 2000.

Shell Fragment Wound, Right Thigh.

The service-connected shell fragment wound of the right thigh 
is rated under the criteria for a missile injury to Muscle 
Group XIV, the anterior thigh group.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.  The criteria for evaluating injuries 
to Muscle Groups were revised in July 1997, after the RO 
first rated the veteran in December 1995.  The RO notified 
the veteran of the old criteria in the May 1996 statement of 
the case but did not notify him of the new version of the 
criteria in either the June 2000 or May 2001 supplemental 
statements of the case.  Nevertheless, the revisions to the 
rating criteria resulted in only slight modifications and 
rearrangement of the criteria rather than significant 
substantive changes in the criteria that might affect the 
outcome in this case.  Therefore, the Board concludes that 
remand is not warranted for the RO to provide notice of the 
new criteria to the veteran and that the veteran will not be 
prejudiced by the Board's review of his claim on appeal.  See 
Soyini, 1 Vet. App. at 546 (1991); Sabonis, 6 Vet. App. at 
430; cf. Brady, 4 Vet. App. at 207; VAOPGCPREC 11-97 (Mar. 
25, 1997); Bernard, 4 Vet. App. at 393-94; Karnas, 1 Vet. 
App. at 312-13.

In December 1995, the RO granted service connection for a 
shell fragment wound of the right thigh and assigned a 
noncompensable rating for that disorder.  The veteran 
appealed the assignment of the initial noncompensable rating 
to the Board.

Under the criteria for evaluating disabilities resulting from 
injury to the anterior thigh group, a noncompensable 
disability rating is assigned for a slight residual 
disability; a 10 percent rating for a moderate residual 
disability; a 30 percent rating for a moderately severe 
residual disability; and a 40 percent rating for a severe 
residual disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.  
The type of disability contemplated by the terms "slight", 
"moderate", etc., is set forth in detail in section 4.56 of 
the regulations:

(1)  Slight disability of muscles.

(i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of 
muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles.

(i)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. . . .  

38 C.F.R. § 4.56(d).  The cardinal signs or symptoms of 
muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1997).

Although complete service medical records are unavailable in 
this case, the DD Form 214 shows that the veteran was awarded 
the Purple Heart and information obtained from hospital 
admission cards created by the office of the Surgeon General 
(SGO), Department of the Army, reflects that the veteran was 
treated in service for a penetrating missile wound of the 
thigh with no artery or nerve involvement in June 1953.  The 
SGO record shows that the veteran's wound was sutured, and he 
was returned to duty for general service in July 1953.  The 
record also shows that the veteran was in the hospital or 
infirmary from 20 to 29 days.  The November 1954 separation 
examination report reflects no complaints or findings 
pertaining to the wound.  Clinical evaluation of the skin was 
normal.

At the January 1997 personal hearing, the veteran testified 
that the service-connected shell fragment wound of the right 
thigh was currently manifested by an approximately one and a 
half inch scar and numbness over the scar.  When asked if the 
wound area itself was painful when it was pressed on, the 
veteran testified that it was sometimes painful and that it 
had no feeling in it.

In the March 1999 joint motion for remand submitted by the 
parties to the Court, it was noted that the appellant had 
obtained copies of VA outpatient treatment records dated 
before the April 1998 Board decision which were not in the 
claims file at the time of the Board's decision.  The parties 
therefore requested remand for the Board to consider this 
evidence.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In addition, the parties requested remand to the RO to afford 
the veteran a VA medical examination pertaining to the shell 
fragment wound of the right thigh.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

On remand, the outpatient treatment records referred to in 
the joint motion for remand were submitted by the veteran's 
attorney in March 2000, and the RO obtained additional 
outpatient records dating to April 2001.  There were no 
complaints or findings relevant to the shell fragment wound 
of the right thigh among this evidence.

In an April 2000 VA Muscles examination report, the examiner 
noted the veteran's history of having been hospitalized for 
30 days for surgical removal of the shell fragment in 
service.  The veteran described a deep, penetrating wound.  
The examiner noted that the veteran stated that he was 
returned to a full duty status after the fragment was removed 
from his thigh.  The veteran reported intermittent pain in 
the right thigh over the years and a loss of feeling over the 
area of the wound.  He stated at times the leg felt week but 
he could stand and walk okay on the right leg.

Examination of the right thigh revealed a well healed, two 
inch scar over the medial aspect of the right mid-thigh 
region.  There was no tenderness to palpation over the area, 
although there was a mild fascial defect.  There was numbness 
over the area to pinprick.  Examination of the hip and knee 
was unremarkable.  There was no demonstrable weakness of the 
thigh and thigh and calf measurements indicated no atrophy of 
the right leg as compared to the left.  The veteran could 
squat approximately one-half way down and arise again.

The residuals of the shell fragment wound to the right thigh, 
as shown by the evidence of record, more nearly approximate 
the criteria for a moderate disability of muscles than for a 
slight disability.  38 C.F.R. § 4.7.  In this regard, the SGO 
record showed that the wound was "penetrating" and that, 
although the veteran was returned to duty after removal of 
the shrapnel fragment, he required in-service treatment for 
the wound for 20 to 29 days.  The Board concludes that this 
evidence reflects more than a "simple" wound requiring 
"brief" treatment, as is the case for the noncompensable 
rating.  More significantly, the April 2000 examiner noted a 
mild fascial defect of the right thigh, and the criteria for 
the noncompensable rating require that there be "no evidence 
of fascial defect".  Although there is no evidence of loss 
of muscle substance; impairment of muscle tonus; loss of 
power or lowered threshold of fatigue when compared to the 
sound side and no evidence of the cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of section 
4.56, the Board nevertheless concludes that evidence reflects 
a degree of impairment that more nearly approximates the 
criteria for a 10 percent rating for a moderate disability of 
muscles.  38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5314 
(2001).  

In so concluding, the Board also notes that the criteria for 
a rating higher than 10 percent have not been met because 
there is no evidence of record showing hospitalization for a 
prolonged period for treatment of the wound in service or 
evidence of inability to keep up with work requirements in 
service such as is required for a moderately severe or severe 
level of disability.  Rather, the evidence shows that the 
veteran was returned to full duty status in 1953 and served 
on active duty until November 1954.  Moreover, there were no 
objective findings consistent with indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side or tests of 
strength and endurance compared with sound side demonstrating 
positive evidence of impairment, such as is required for a 
moderately severe level of disability.  Likewise, there were 
no objective findings consistent with ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track or loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area, or evidence that muscles 
swell and harden abnormally in contraction or tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicating 
severe impairment of function as is required for a finding of 
a severe level of disability.

Accordingly, the Board concludes that the criteria for a 10 
percent rating, but not higher, have been met for a shell 
fragment wound to the right thigh.  38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5314 (2001).  Because a VA examination 
was not conducted in this case when the initial rating was 
assigned for this disability in 1995 and was first conducted 
on remand in April 2000, the Board concludes, based on 
"concepts of . . . basic fair play", that the 10 percent 
rating should be assigned as the initial or original rating 
for the shell fragment wound and should not be assigned as a 
"staged" rating effective from the date of the April 2000 
examination.  See Fenderson, 12 Vet. App. at 126; cf. Thurber 
v. Brown, 5 Vet. App. 119, 123 (1993) (quoting Gonzales v. 
United States, 348 U.S. 407, 412, 75 S.Ct. 409, 412 (1955) in 
noting that the requirement that additional evidence be 
procured by the agency in an impartial, unbiased, and neutral 
manner is implicit in "our underlying concepts of procedural 
regularity and basic fair play.").


ORDER

A rating in excess of 30 percent for PTSD prior to May 11, 
2000, is denied.

A rating of 50 percent, but not higher, for PTSD, effective 
May 11, 2000, is granted.

An initial rating of 10 percent, but not higher, for a shell 
fragment wound to the right thigh is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

